Case 1:19-cv-00521 Document2 Filed 07)

  

Attachment A - Bivens Complaint form

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

Franklin Tuck MeVay 08563 -087

 

 

 

 

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action)

“ | CIVIL ACTION NO. —[14-ev - 29S: Af
(Number to be assigned by Court)

ia Caper!
ECI- IN Dowell — Medical Dept.
Fecleral Buceauw oF Fisons

Mid- AHactic Regional OFFice.
(Enter above the full name of the defendant

or defendants in this action)

 

 

 

Defendant(s).
COMPLAINT
I. Parties
A. Name of Plaintiff: i anv vy “Tuckk Wevay
Inmate No.: O&563 7 OD
Address: Victacy\ (le CUuse )

 

2.0. Box 3100, Adelarto, CA IAR0(
Case 1:19-cv-00521 Document 2 Filed 07/15/19 Page 2 of 7 PagelD #: 6

B. Additional Plaintiff(s) (provide the same information for each plaintiff as listed in
Item A above).

Name of Plaintiff:

 

Inmate No.:

 

Address:

 

 

Name of Plaintiff:

 

Inmate No.:

 

Address:

 

 

Came ofDefendant: (1) lian Goode.
Position: Medical Physician (Doctoc)
Placeof Employment: Federal Corcectional Tnstitution—
Mecbowell- Medical Depactmencr

D. Additional Defendant(s) (provide the same information for each defendant as listed
in Item C above):

Name of Defendant: Eeder al Buceau oF Pcisons
Position: Dic ector |
Place of Employment: Feder al Rec eau) OF Prisons

 

Name of Defendant: _Micl- Atlantic Rea iooal OFF Ice.
Position: ‘Reaional Dicector
Place of Employment: (Wid- Atlantic. Regional OHicg

 
Case 1:19-cv-00521 Document 2 Filed 07/15/19 Page 3 of 7 PagelD #: 7

I. Place of Present Confinement
Name of Prison/Institution: ( USP ) U IAC EN | We
A. Is this where the events concerning your complaint took place?

Yes No SO

If you answered “no,” where did the events occur?

Codecat Caccectional Tnsttudional - ME bowel - Maclical Depacter wat
B. Is there a prisoner grievance procedure in this institution?

Yos~8 No

 

C. Did you ent the facts relating to your complaint in the prisoner grievance
procedure? YO No

Ifyou answered “no,” explain why not:

 

 

If you answered “yes,” what was the result at level one, level two and level three
(attach grievances and responses): Werte, ‘| S

TAM ‘Bazing “Denied hecess -to bon imentaction By (F BOP)
And NowAdver Sely Akfeeted loy Prison Stat©

It. Previous Lawsuits

   
 

A. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise related to your imprisonments?

Yes No a

B. If your answer to A is “yes,” describe the lawsuit in the space below. If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper using the
same outline.

1. Parties to the previous lawsuit:

Plaintiff(s):

 

Defendant(s):

 
Case 1:19-cv-00521 Document 2 Filed 07/15/19 Page.4 of 7 PagelD # 8
U.S. Department of Justice Central Office Administrative Remedy Appeal

Federal Bureau of Prisons . :
eee
Type or use ball—point pen. If attachments are needed, submit four copies. One copy each of the completed BP-DIR-9 and BP-DIR-10, including any attach-

ments must be submitted with this appeal.

 

   
  

From: 34 : Ls i 4 . oa uk : el ‘

 

 

 

s ah 4
DATE , : SIGNATU

Part B—RESPONSE

 

 

 

 

 

‘DATE

 

FIRST COPY: WASHINGTON FILE COPY

Part C—RECEIPT

 

CASE NUMBER:

Return to:

 

 

 

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT », INSTITUTION
SUBJECT:
DATE oy SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL BP-231(13)

USP LVN APRIL A 982

  
Case 1:19-cv-00521 Document 2 Filed 07/15/19 Page 5 of 7 PagelD #: 9

 

 

 

 

 

2. Court (if federal court, name the district; if state court, name the county);

3. Docket Number:

4. Name of judge to whom case was assigned:

5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still
pending?)

6. Approximate date of filing lawsuit:

7. Approximate date of disposition:

 

IV. Statement of Claim

State here, as briefly as possible, the facts of your case. Describe what each defendant did
to violate your constitutional rights. Include also the names of other persons involved, dates,

and places. Do not give any legal arguments or cite any cases or statutes. If you intend to
allege a number of related claims, number and set forth each claim in a separate paragraph.

(Use as much space as you need. Attach extra sheets of paper if necessary. )

   

ict te Cocth tor For a Refs cet cund
Laconsentacl Drug = nats Narcotic Test On- 6716 ONT

 

cestenined - to cneclical Skeutelyr After my | Saieuco. That
<E Suffer From, 2 vos “Then Set to +s, Hole On (9-16-2017
Gor a Falsified acide Repack And Sound Guilty vay Pelco
My Deus lest Cano, back Fran an Outside, abackony ‘Of:
sh) 1:19-cv-00521 Document 2 Filed 07/15/19 Page 6 of 7 PagelD #: 10

(Attachment

( Cont cuad Statemect ag Chaiina, LY. )
( Caborectory- Corporation ¢ OF America). to! "Prove ‘eng. Innocence
foc_©-\lb- XN C wlaicl Werg Negetive). |
then immedickely Filed a! PREB-C Prison Rupe Elimination ACH)
aoyainst (@ector) coilliam Goade for the Sexual Misconduct OF
Muy. Person, Alana Cott oO Wnestirucrional - Grievance: tothe Pewious
warden, co. Ragjdnal - Grievance ETC. AILOF Which were Ke’ ced 7
canck Closed. cdithout Consideration. for. my Constitutional Riakts.
CEnd OF Stetemment oF Claim Tv.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00521 Document 2 Filed 07/15/19 Page 7 of 7 PagelID #: 11

V. Relief

State briefly and exactly what you want the Court to do for you. Make no legal arguments.
Cite no cases or statutes.

 

 

From won roebawel ( anc Mid. Alaatic, ic Qajonul 0 ochige

From, Sune“ Daly of QOiy, (Nedical Reods for Tune (G7 20!"

And Deus Ts ash Mesut Cac Tune Me 2017 From FCI (i Powell
eport Aad Finctogs (to-(6-20'1 - b- Q3*30I7)

 

Signed this th “day of —_ycal Y , yo (9

Pros iT’ Vay

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on ‘| ~ er " AO (4

(D ate)

A d((OT (We

Signature of Plaintiff
